DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specification, as originally filed, does not provide support for the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shinya et al. (JP 2015-070735) in view of Lovec et al. (6621005).
 	Shinya et al. (Fig. 5a) discloses a waterproof structure comprising a first seal (25) covering an electric wire to be inserted into a mounting hole of an object to which the wire is mounted, the wire having a conductor and an insulation, which covers the conductor, and the first seal being elastic and electrically insulative 
 	Shinya et al. does not disclose the housing being made of an insulating resin having higher rigidity than the first seal and the second seal being elastic.  Lovec et al. discloses a waterproof structure comprising a housing (22), a first seal (82), and a second seal (40), wherein the housing is made of an insulating resin having higher rigidity than the first seal (col. 4, line 40, rigid member 22), and wherein the .

7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shinya et al. in view of Lovec et al. as applied to claim 1 above, and further in view of Yoshioka et al. (2012/0040571).
 	Claim 2 additionally recites the first and second seals being made of the same material.  Yoshioka et al. discloses a waterproof structure comprising first seal (15) and second seal (18) made of the same material.  It would have been obvious to one skilled in the art to use the same material for the first and second seals of Shinya et al. as taught by Yoshioka et al. to meet the specific use of the resulting structure.

8.	Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al.
 	Yoshioka et al. discloses a waterproof structure comprising a first seal (15) covering an electric wire to be inserted into a mounting hole of an object to which the wire is mounted, the wire having a conductor and an insulation, which covers .

9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shinya et al. in view of Lovec et al. as applied to claim 1 above, and further in view of Brown (9716338).
 	Shinya et al., as modified, discloses the invention substantially as claimed except for the first seal being a heat-shrinkable tube.  Brown discloses a sealed structure comprising a seal (100) which is a heat-shrinkable tube.  It would have been obvious to one skilled in the art to modify the first seal of Shinya et al. to be a heat-shrinkable tube as taught by Brown to further secure the first seal onto the wire.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Shinya et al. in view of Lovec et al. as applied to claim 1 above, and further in view of Wilkins et al. (5793920).
 	Shinya et al., as modified, discloses the invention substantially as claimed except for the first seal being a solidified adhesive.  Wilkins et al. discloses a sealed structure comprising a seal (72) which is elastic and a solidified adhesive (col. 9, lines 60-67).  It would have been obvious to one skilled in the art to modify the first seal of Shinya et al. to be a solidified adhesive as taught by Wilkins et al. to further secure the first seal onto the wire.

Allowable Subject Matter
11.	Claims 13 and 14 are allowed.

Response to Arguments
12.	Applicant’s arguments with respect to claims 1, 2, 4-6, and 9-12 have been considered but are moot in view of new ground of rejection.
 	Applicant argues that the body 3 of Shinya constitutes a box which is completely different from a seal.  Examiner would disagree.  Even if body 3 is a box, it has a seal (12, Fig. 5a) which is spaced apart from the first seal, elastic (silicone-based), electrically insulative, and covers the electric wire.
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

					Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/CHAU N NGUYEN/Primary Examiner, Art Unit 2847